14 F.3d 594
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Theodore Morris FOUST, Plaintiff-Appellant,v.Harry L. ALLSBROOK, Jr.;  C.M. Creecy, Defendants-Appellees,andCharles K. Craven, Jr., Defendant.
No. 92-6783.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1993.Decided Dec. 16, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh, No. CA-91-292-CRT-F;  James C. Fox, Chief District Judge.
Theodore Morris Foust, pro se.
Howard Edwin Hill, Office of the Atty. Gen. of North Carolina, Raleigh, NC, for defendants-appellees.
E.D.N.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Foust v. Allsbrook, No. CA-91-292-CRT-F (E.D.N.C. June 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.